UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark one) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Year Ended December 31, 2014 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-27816 REDWOOD MORTGAGE INVESTORS VIII, a California Limited Partnership (Exact name of registrant as specified in its charter) California 94-3158788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1825 South Grant Street, Suite 250, San Mateo, CA (Address of principal executive offices) (Zip Code) (650) 365-5341 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Limited Partnership Units 1 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [] YES [X] NO Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [] YES[X] NO Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] YES[] NO Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[X] NO The registrant’s limited partnership units are not publicly traded and therefore have no market value. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Prospectus, dated August 4, 2005, and Supplement No. 6 dated April 28, 2008, included as part of the Post Effective Amendment No. 8 to the Registration Statement on Form S-11 (SEC File No. 333-125629) are incorporated in the following sections of this report: · Part II – Item 5 – Market for the Registrant’s “Limited Partnership Units,” Related Unitholder Matters and Issuer Purchases of Equity Securities · Part III – Item 11 –Executive Compensation · Part III – Item 13 – Certain Relationships and Related Transactions, and Director Independence” 2 REDWOOD MORTGAGE INVESTORS VIII (A California Limited Partnership) Index to Form 10-K December 31, 2014 Part I Page No. Item 1 – Business 4 Item 1A – Risk Factors (Not included as smaller reporting company) 10 Item 1B – Unresolved Staff Comments (Not applicable) 10 Item 2 – Properties 10 Item 3 – Legal Proceedings 10 Item 4 – Mine Safety Disclosures 10 Part II Item 5 – Market for the Registrant’s “Limited Partnership Units,” Related Unitholder Matters and Issuer Purchases of Equity Securities 11 Item 6 – Selected Financial Data (Not included as smaller reporting company) 12 Item 7 – Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 7A – Quantitative and Qualitative Disclosures About Market Risk (Not included as smaller reporting company) 31 Item 8 – Consolidated Financial Statements and Supplementary Data 32 Item 9 – Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 73 Item 9A – Controls and Procedures 73 Item 9B – Other Information 73 Part III Item 10 – Directors, Executive Officers and Corporate Governance 74 Item 11 – Executive Compensation 75 Item 12 – Security Ownership of Certain Beneficial Owners and Management, and Related Stockholder Matters 76 Item 13 – Certain Relationships and Related Transactions, and Director Independence 76 Item 14 – Principal Accountant Fees & Services 76 Part IV Item 15 – Exhibits and Financial Statement Schedules 77 Signatures 78 Certifications 80 3 Part I Forward-Looking Statements Certain statements in this Report on Form 10-K which are not historical facts may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, including statements regarding the company’s expectations, hopes, intentions, beliefs and strategies regarding the future.Forward-looking statements include statements regarding future interest rates and economic conditions and their effect on the company and its assets, that the difference between net income recorded and cash distributed to members will diminish in the future, trends in the California real estate market, estimates as to the allowance for loan losses, estimates of future member redemptions, the company’s full investment of cash, future funding of loans by the company, and beliefs relating to how the company will be affected by current economic conditions and trends in the financial and credit markets.Actual results may be materially different from what is projected by such forward-looking statements.Factors that might cause such a difference include unexpected changes in economic conditions and interest rates, the effect of competition and competitive pricing and downturns in the real estate markets in which the company has made loans.All forward-looking statements and reasons why results may differ included in this Form 10-K are made as of the date hereof, and we assume no obligation to update any such forward-looking statement or reason why actual results may differ. Item 1 – Business Organization Redwood Mortgage Investors VIII, a California Limited Partnership, (“RMI VIII” or the “partnership”) was organized in 1993.The partnership was organized to engage in business as a mortgage lender for the primary purpose of making and investing in loans secured by deeds of trust on California real estate. The general partners of the partnership are Redwood Mortgage Corp. (“RMC”) and its wholly-owned subsidiary, Gymno LLC (“Gymno”), a California limited liability company, and Michael R. Burwell (“Burwell”), an individual.The general partners are solely responsible for managing the partnership business, subject to the rights of the limited partners to vote on specified matters.Any one of the general partners acting alone has the power and authority to act for and bind the partnership.The mortgage loans the partnership invests in are arranged and are generally serviced by RMC. Michael Burwell is the president and majority shareholder (through his holdings and beneficial interests in certain trusts) of RMC.The general partners were required to contribute, and did contribute to capital 1/10 of 1% of the aggregate capital contributions of the limited partners in accordance with Section 4.1 of the partnership agreement. The rights, duties and powers of the general and limited partners of the partnership are governed by the limited partnership agreement and Sections 15900 et seq. of the California Corporations Code. The general partners are solely responsible for partnership business, subject to the voting rights of the limited partners on specified matters. Any one of the general partners acting alone has the power and authority to act for and bind the partnership. A majority of the outstanding limited partnership interests may, without the permission of the general partners, vote to: (i) terminate the partnership, (ii) amend the limited partnership agreement, (iii) approve or disapprove the sale of all or substantially all of the assets of the partnership and (iv) remove or replace one or all of the general partners. The approval of all the limited partners is required to elect a new general partner to continue the partnership business where there is no remaining general partner after a general partner ceases to be a general partner other than by removal. Profits and losses are allocated among the limited partners according to their respective capital accounts after one percent of profits and losses is allocated to the general partners, and are subject to subsequent adjustment as a result of quarterly and year-end accounting and reporting. At the time of their subscription for units, partners elect to have distributed to them their monthly, quarterly or annual allocation of profits, or to have profits allocated to their capital accounts to compound.Subject to certain limitations, those electing compounding may subsequently change their election. A partner’s election to receive cash distributions is irrevocable. 4 RMC, Gymno, and Burwell, as the general partners, are entitled collectively to one percent of the profits and losses of RMI VIII. Beginning with calendar year 2010, and continuing until January 1, 2020, Gymno and RMC each assigned its right to one-third of one percent of profits and losses to Burwell in exchange for Burwell assuming one hundred percent of the general partners’ equity deficit. Limited partners should refer to the limited partnership agreement for a more complete description of the provisions of that agreement. Principal Investment Objectives The partnership’s primary objectives are to make investments which will: (i) yield a high rate of return from mortgage lending and; (ii) preserve and protect the partners’ capital General Standards for Mortgage Loans The partnership is engaged in the business of making loans with first and second deeds of trust on real property located in California, including: · single-family property includes owner-occupied and non-owner occupied single family homes (1-4 unit residential buildings), condominium units, townhouses, and condominium complexes, · multi-family residential property (such as apartment buildings), · commercial property (such as stores, shops and offices), and · undeveloped land. As of December 31, 2014, of the partnership’s outstanding loan portfolio, 52% is secured by 1 to 4 unit single family residences, inclusive of condominiums, 43% commercial properties, 4% multifamily properties and 1% undeveloped land.The partnership may also make loans secured by promissory notes which are secured by deeds of trust and are assigned to the partnership. The partnership generally funds loans with a fixed interest rate and a five-year term or shorter.As of December 31, 2014, approximately 69% of the partnership’s loans (representing 89% of the aggregate principal balance of the partnership’s loan portfolio) have a five year term or less from loan inception.The remaining loans have terms longer than five years. As of December 31, 2014, approximately 52% of the loans outstanding (representing 81% of the aggregate principal balance of the partnership’s loan portfolio) provide for monthly payments of interest only, with the principal due in full at maturity.The remaining loans require monthly payments of principal and interest, typically calculated on a 30 year amortization, with the remaining principal balance due at maturity. The partnership makes construction and rehabilitation loans which are not fully disbursed at loan inception.The partnership has approved the borrowers up to a maximum loan balance; however, disbursements are made periodically during completion phases of the construction or rehabilitation or at such other times as required under the loan documents.Undisbursed construction funds will be held in escrow pending disbursement.Upon project completion, constructions and rehabilitation loans are reclassified as permanent loans.As of December 31, 2014, there were no such loans. The cash flow and the income generated by the real property securing the loan factor into the credit decisions, as does the general creditworthiness, experience and reputation of the borrower.For loans secured by real property used commercially, such considerations though are subordinate to a determination that the value of the real property is sufficient, in and of itself, as a source of repayment.The amount of our loan combined with the outstanding debt secured by a senior deed of trust on the real property and claims, such as property taxes and senior loan debt generally will not exceed a specified percentage of the appraised value of the property (the loan to value ratio or LTV) as determined by an independent written appraisal at the time the loan is made.The loan-to-value ratio generally will not exceed 80% for residential properties (including multi-family), 70% for commercial properties, and 50% for land.The excess of the value of the collateral securing the loan over the total debt and claims owing on the property, including the partnership’s loan, is the “protective equity”. 5 We believe our LTV policy gives more potential protective equity than competing lenders who fund loans with a higher LTV.However, we may be viewed as an “asset” lender based on our emphasis on LTV in our underwriting process. Being an “asset” lender may increase the likelihood of payment defaults by borrowers.Accordingly, the partnership may have a higher level of loan-payment delinquency and loans designated as impaired for financial reporting purposes than that of lenders, such as banks and other financial institutions subject to federal and state banking regulations, which are typically viewed as “credit” lenders. On the mortgage loans originated for RMI VIII, RMC may collect loan brokerage commissions (points) limited to an amount not to exceed four percent per year of the total partnership assets.The loan brokerage commissions are paid by the borrowers and thus, are not an expense of the partnership. Liquidity, capital withdrawals and early withdrawals There are substantial restrictions on transferability of units and accordingly an investment in the partnership is non-liquid.The partnership does not establish a reserve from which to fund withdrawals and, accordingly, the partnership’s capacity to return a limited partner’s capital is restricted to the availability of partnership cash flow. Furthermore, no more than 20% of the total limited partners’ capital accounts outstanding at the beginning of any year, may be liquidated during any calendar year. The partnership agreement provides that limited partners in the partnership for the minimum five-year period may withdraw all or a portion of their capital accounts in twenty quarterly installments or longer, as determined by the general partners in light of partnership cash flow, beginning the last day of the calendar quarter following the quarter in which the notice of withdrawal is given.A limited partner may liquidate all of part of their capital account in four quarterly installments beginning on the last day of the calendar quarter following the quarter in which the notice of withdrawal is given, subject to a 10% early withdrawal penalty applicable to any sums withdrawn prior to the time when such sums could have been withdrawn without penalty.There is also a limited right of liquidation for your heirs upon your death. In March 2009, in response to economic conditions then existing, the partnership suspended capital liquidations.In the fourth quarter of 2009 the partnership entered into a forbearance agreement with its banks and subsequently entered into an amended and restated loan agreement (dated October 2010) which included additional restrictions on liquidations and distributions of partners’ capital.The bank loan was paid off in September 2012.The partnership’s seven most recently completed quarters have been profitable, and it has recommenced providing capital liquidation payments on a limited basis as of March 31, 2014. In the quarter ending March 31, 2014, for those limited partners that had a liquidation payment pending but which was suspended as of March 31, 2009, the partnership made liquidation payments based on their March 31. 2014 capital balance at the payment terms of their election existing at March 2009.Limited partners were informed of our reinstitution of accepting liquidation requests and those that elected to begin liquidation had their liquidation requests added to those previously existing.Each quarter, the partnership will allocate a specific amount of cash for liquidation payments.In the event that the cash allocated is insufficient to meet the liquidation requests of all limited partners requesting liquidations, then liquidation requests will be disbursed based upon the priority schedule set forth in the limited partnership agreement and then on a pro-rata basis. In summary, the priority order states liquidation payments will be made first to limited partners withdrawing capital accounts according to the 5-year or longer installment liquidation period, then to benefit plan investors withdrawing capital accounts per the accelerated provision, then to other limited partners withdrawing capital accounts per the accelerated provision, then to executors, heirs or other administrators withdrawing capital accounts upon the death of a limited partner, and finally to all other limited partners withdrawing capital accounts.In 2014, $6,859,000 of liquidations were paid, which fulfilled 94% of the requested $7,257,000 under the 5-year or longer option.The remaining unfulfilled requests, including those under the accelerated and death provisions at December 31, 2014, were $4,429,000.The partnership intends to continue to accept liquidation requests in future quarters and these requests will be added to previously existing requests and be subject to the same priorities and pro-rata allocation of distributable cash as described in the limited partnership agreement. Partnership offerings At December 31, 2008, the partnership had completed its sixth offering.Of approved aggregate offerings of $300,000,000, total partnership units sold were $299,813,000. 6 A recap of the offerings by the partnership follows. · A minimum of $250,000 and a maximum of $15,000,000 in partnership units were initially offered through qualified broker-dealers. This initial offering closed in October 1996. · December 1996, commenced offering of $30,000,000 (closed August 2000) · August 2000, commenced offering of $30,000,000 (closed April 2002) · October 2002, commenced offering of $50,000,000 (closed October 2003) · October 2003, commenced offering of $75,000,000 (closed August 2005) · August 2005, commenced offering of $100,000,000 (closed November 2008) No additional offerings are contemplated at this time. Sales commissions - formation loan Sales commissions are not paid directly by the partnership out of the offering proceeds.Instead, the partnership loaned to RMC, one of the general partners, amounts to pay all sales commissions and amounts payable in connection with unsolicited orders.This loan is unsecured and non-interest bearing and is referred to as the “formation loan,” and was contemplated to be repaid equally over a ten year period commencing the year after the close of a partnership offering.The formation loan has been deducted from limited partners’ capital in the consolidated balance sheets.As payments on the formation loan are received from RMC, the deduction from capital will be reduced.Interest has been imputed at the market rate of interest in effect in the years the offering closed.If the general partners are removed and RMC is no longer receiving payments for services rendered, the formation loan is forgiven. RMC acts as the broker in originating mortgage loans for RMI VIII.The corresponding brokerage commissions paid by borrowers from mortgage loans made by these funds are the primary source of cash used to repay the formation loan. RMI VIII was prohibited by its lending banks from originating new loans under the terms of an Amended and Restated Loan Agreement dated October 2010, and a preceding forbearance agreement that was in effect in the fourth quarter of 2009, until the bank loan was repaid in full, September 2012.The amended loan and forbearance agreements were the result of a technical (i.e. non-payment) covenant default under the original loan.As a result, RMC was deprived of the opportunity to earn and receive loan brokerage commissions on loans by RMI VIII for the period from the fourth quarter of 2009 continuing through September 30, 2012, a period of almost three years.During that period, despite receiving no loan brokerage commissions, RMC continued to make the annual formation loan payments of approximately $1.8 million per year (or $5.4 million for the three years) from its own cash reserves that existed as of the date of the forbearance agreement.Per Section 10 of the RMI VIII partnership agreement which references the repayment of the formation loan from loan brokerage commissions, RMC believes it had a reasonable position for suspending the annual formation loan payments during the period of prohibited lending, but RMC elected not to suspend payments during the time period referred to above and, instead, continued to make annual formation loan payments due to concerns that the lending banks would view nonpayment of the formation loan as another technical loan default that might have led to a “distressed sale” liquidation of RMI VIII’s assets, resulting in substantial loss of limited partners’ capital. The bank loan was fully repaid as of September 2012 and RMC in December 2012, temporarily suspended annual formation loan payments, for the three-year period then beginning, which is a period commensurate with the period during which lending by RMI VIII was prohibited by the Amended and Restated Loan Agreement and RMC was deprived of loan brokerage commissions.The temporary suspension resulted in an extension of the repayment terms equal to the suspension period. Beginning with the 2015 payment (due December 2015) and continuing thereafter, as lending activities resume in RMI VIII and as loan brokerage commissions are earned, RMC and the other general partners are monitoring the amounts of loan brokerage commissions and other fees they earn and receive with respect to RMI VIII loan fundings.Based on the amount of the loan brokerage commission earned and received, a determination will be made regarding the amount of the payment to be made on the RMI VIII formation loan.This process will continue until loan brokerage commissions are sufficient for RMC to resume formation loan payments as originally scheduled. Secured Loan Portfolio See Note 4 (Loans) to the financial statements included in Part II, Item 8 of this report for a detailed presentation on the secured loan portfolio, which is incorporated by this reference into this Item 1, and Part II, Item 7 (beginning with Loans/Allowance for Loan Loss) from the MD&A discussion. 7 Competition The San Francisco Bay Area, including the South Bay/Silicon Valley, and the Los Angeles metropolitan area are our most significant locations of lending activity and the economic vitality of these regions – as well as the stability of the national economy and the financial markets – is of primary importance in determining the availability of new lending opportunities and the performance of previously made loans. The mortgage lending business in California is highly competitive, and the partnership will compete with numerous established entities, some of which have more financial resources and experience in the mortgage lending business. Major competitors in providing mortgage loans include banks, savings and loan associations, thrifts, conduit lenders, mortgage bankers, mortgage brokers, and other entities both larger and smaller than the company. Regulations We are subject to various federal, state and local laws and regulations that affect our business.The summary descriptions of key laws and regulations provided below and elsewhere in this Form 10-K do not purport to be complete and are qualified in their entirety by reference to the applicable laws and regulations. Regulations Applicable to Mortgage Lenders and Servicers We and RMC, which arranges and generally services our loans, are heavily regulated by laws governing lending practices at the federal, state and local levels.In addition, proposals for further regulation of the financial services industry continually are being introduced. The laws and regulations to which we and RMC are subject include rules and restrictions pertaining to: · real estate settlement procedures; · fair lending; · truth in lending; · compliance with federal and state disclosure requirements; · the establishment of maximum interest rates, finance charges and other charges; · loan-servicing procedures; · secured transactions and foreclosure proceedings; and · privacy regulations providing for the use and safeguarding of non-public personal financial information of borrowers. Key federal and state laws, regulations, and rules affecting our business include the following: · Real Estate Settlement Procedures Act (RESPA). RESPA is a federal law passed in 1974 with the purpose of establishing settlement procedures for real estate purchase and refinance transactions on residential (1-4 unit) properties.It prohibits lenders from requiring the use of specified third-party providers for various settlement services, such as appraisal or escrow services.RESPA also governs the format of the good faith estimate (GFE) of loan transaction charges and the HUD-1 escrow settlement statement. · Truth in Lending Act (TILA). TILA is a federal law passed in 1968 for the purpose of regulating consumer financing. For real estate lenders, TILA requires, among other things, advance disclosure of certain loan terms, calculation of the costs of the loan as demonstrated through an annual percentage rate (APR), and the right of a consumer in a refinance transaction on their primary residence to rescind their loan within three days following signing. 8 · Home Ownership and Equity Protection Act (HOEPA) and California Covered Loan Law. HOEPA is a federal law passed in 1994 to provide additional disclosures for certain closed-end home mortgages. In 1995, the Federal Reserve Board issued final regulations governing “high-cost” closed-end home mortgages with interest rates and fees in excess of certain percentage or amount thresholds.These regulations primarily focus on additional disclosure with respect to the terms of the loan to the borrower, the timing of such disclosures, and the prohibition of certain loan terms, including balloon payments and negative amortization. Failure to comply with the regulations will render the loan rescindable for up to three years. Lenders can be held liable for attorneys’ fees, finance charges and fees paid by the borrower and certain other money damages. Similarly, in California, Assembly Bill 489, which was signed into law in 2001 and became effective as of July 1, 2002, as Financial Code Section 4970, et. seq., provides for state regulation of “high-cost” residential mortgage and consumer loans (also called “covered loans”) secured by liens on real property.Section 4970 defines covered loans as consumer loans in which the original principal balance of the loan does not exceed the most current conforming loan limit for a single-family first mortgage loan established by the Federal National Mortgage Association, with interest rates and/or fees exceeding one of the statutorily defined percentage or amount thresholds.The law prohibits certain lending practices with respect to high-cost loans, including the making of a loan without regard to the borrower’s income or obligations.When making such loans, lenders must provide borrowers with a consumer disclosure, and provide for an additional rescission period prior to closing the loan. · Mortgage Disclosure Improvement Act (MDIA). This federal law enacted in 2008, regulates the timing and delivery of loan disclosures for all mortgage loan transactions governed under RESPA. · Home Mortgage Disclosure Act (HMDA). This federal law enacted in 1975 provides for public access to statistical information on a lender’s loan activity.It requires lenders to disclose certain information about the mortgage loans it originates and acquires, such as the race and gender of its customers, the disposition of mortgage applications, income levels and interest rate (i.e. APR) information. · Red Flags Rule. This federal rule was issued in 2007 under Section 114 of the Fair and Accurate Credit Transaction Act of 2003 and amended by the Red Flag Program Clarification Act of 2010.It requires lenders and creditors to implement an identity theft prevention program to identify and respond to account activity in which the misuse of a consumer’s personal identification may be suspected. · Graham-Leach-Bliley Act (GLBA) aka Financial Services Modernization Act of 1999. This federal act passed in 1999 requires all businesses that have access to consumers’ personal identification information to implement a plan providing for security measures to protect that information.As part of this program, we provide applicants and borrowers with a copy of our privacy policy. · Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act). This federal law passed in 2010 enhanced regulatory requirements on banking entities and other organizations considered significant to U.S. financial markets.The act also provides for reform of the asset-backed securitization market.We do not expect these particular regulatory changes will have a material direct effect on our business or operations.The act imposes significant new regulatory restrictions on the origination of residential mortgage loans, under sections concerning “Mortgage Reform and Anti-Predatory Lending.”For example, when a consumer loan is made, the lender is required to make a reasonable and good faith determination, based on verified and documented information concerning the consumer’s financial situation, whether the consumer has a reasonable ability to repay a residential mortgage loan before extending the loan.The act calls for regulations prohibiting a creditor from extending credit to a consumer secured by a high-cost mortgage without first receiving certification from an independent counselor approved by a government agency.The act also adds new provisions prohibiting balloon payments for defined high-cost mortgages. The act also established the Consumer Finance Protection Bureau (CFPB), giving it regulatory authority over most federal consumer-lending laws, including those relating to residential mortgage lending. 9 · CFPB’s Proposed Qualified Mortgage (QM) and Qualified Residential Mortgage (QRM) Rules. Under the Dodd-Frank Act, the Consumer Finance Protection Bureau (CFPB) is charged with writing rules to implement two new underwriting standards, QMs and QRMs.Although these two standards affect different areas of lending, they have similar definitions under the Dodd-Frank Act, and their implementation will most likely have a similar effect within the mortgage-lending industry.Under the CFPB’s final QM rule, which became effective January 10, 2014, there exists a presumption for loans meeting the QM standard that the lender has met the “ability to pay” requirements of the Dodd-Frank Act.Regarding QRMs, securitizers are required to retain a 5% interest in any securities they issue, unless 100% of the securities in the offering meet the QRM standard.To limit their liability, most institutional lenders will only be interested in writing loans that fall within the QM and QRM standards, which could have the effect of constricting the availability of credit to real property. · The California Homeowner’s Bill of Rights (HOBR). This series of state laws, which became effective January 1, 2013, is intended to ensure fair lending and borrowing practices for California homeowners by guaranteeing basic fairness and transparency during the foreclosure process.Key provisions include restrictions on dual-track foreclosures, a guaranteed single point of contact, civil penalties for lenders filing unverified documents, and protections for tenants of foreclosed properties.HOBR also provides borrowers with the authority to seek redress of material violations of its rules, such as by an injunction (prior to foreclosure sale) or recovery of damages (after foreclosure sale). Pending Legislative and Regulatory Proposals. · Proposed Amendments to the U.S. Bankruptcy Code. Since 2008, proposed legislation has been introduced before the U.S.Congress for the purpose of amending Chapter 13 in order to permit bankruptcy judges to modify certain terms in certain mortgages in bankruptcy proceedings, a practice commonly known as cramdown.Presently, Chapter 13 does not permit bankruptcy judges to modify mortgages of bankrupt borrowers.While the breadth and scope of the terms of the proposed amendments to Chapter 13 differ greatly, some commentators have suggested that such legislation could have the effect of increasing mortgage borrowing costs and thereby reducing the demand for mortgages throughout the industry.It is too early to tell when or if any of the proposed amendments to Chapter 13 may be enacted as proposed and what effect any such enacted amendments to Chapter 13 would have on the mortgage industry.Some local and state governmental authorities have taken, and others are contemplating taking, regulatory action to require increased loss mitigation outreach for borrowers, including the imposition of waiting periods prior to the filing of notices of default and the completion of foreclosure sales and, in some cases, moratoriums on foreclosures altogether. Item 1A – Risk Factors (Not included as smaller reporting company) Item 1B – Unresolved Staff Comments Because the partnership is not an accelerated filer, a large accelerated filer or a well-seasoned issuer, the information required by Item 1B is not applicable. Item 2 - Properties Properties generally are acquired by foreclosure on impaired loans. See Notes 5 (Real Estate Owned) to the financial statements included in Part II, Item 8 of this report for a detailed presentation of the properties/real estate owned (“REO”), which presentation is incorporated by this reference into this Item 2. Item 3 – Legal Proceedings In the normal course of business, the partnership may become involved in various legal proceedings such as assignment of rents, bankruptcy proceedings, appointment of receivers, unlawful detainers, judicial foreclosure, etc., to enforce the provisions of the deeds of trust, collect the debt owed under the promissory notes, or to protect, or recoup its investment from the real property secured by the deeds of trust and to resolve disputes between borrowers, lenders, lien holders and mechanics. None of these actions typically would be of any material importance. As of the date hereof, the partnership is not involved in any legal proceedings other than those that would be considered part of the normal course of business. Item 4 – Mine Safety Disclosures Not applicable 10 Part II Item 5 – Market for the Registrant’s “Limited Partnership Units,” Related Unitholder Matters and Issuer Purchases of Equity Securities There is no established public trading market for the units, and we do not anticipate that one will develop. As of December 31, 2014, approximately 8,400limited partners had an aggregate capital balance set forth in the Consolidated Balance Sheet included in Item 8 of this report.A description of the units, transfer restrictions and withdrawal provisions is described under the section of the prospectus entitled “Description of Units” and “Summary of Limited Partnership Agreement,” on pages 81 through 84 of the prospectus, a part of the referenced registration statement, which is incorporated herein by reference, and which pages are included in Exhibit 99.1 to this report. Partners have the option to elect to have distributed to them amounts equal to current-period profits on a monthly, quarterly, or annual basis or to elect compounding the profits by foregoing the distribution to them of current-period profits. There are substantial restrictions on transferability of units and accordingly an investment in the partnership is non-liquid.The partnership does not establish a reserve from which to fund withdrawals and, accordingly, the partnership’s capacity to return a limited partner’s capital is restricted to the availability of partnership cash flow.Furthermore, no more than 20% of the total limited partners’ capital accounts outstanding at the beginning of any year, may be liquidated during any calendar year. The partnership agreement provides that limited partners in the partnership for the minimum five-year period may withdraw all or a portion of their capital accounts in twenty quarterly installments or longer, as determined by the general partners in light of partnership cash flow, beginning the last day of the calendar quarter following the quarter in which the notice of withdrawal is given.A limited partner may liquidate all of part of their capital account in four quarterly installments beginning on the last day of the calendar quarter following the quarter in which the notice of withdrawal is given, subject to a 10% early withdrawal penalty applicable to any sums withdrawn prior to the time when such sums could have been withdrawn without penalty.There is also a limited right of liquidation for heirs upon a limited partner’s death. In March 2009, in response to economic conditions then existing, the partnership suspended capital liquidations.In the fourth quarter of 2009 the partnership entered into a forbearance agreement with its banks and subsequently entered into an amended and restated loan agreement (dated October 2010) which included additional restrictions on liquidations and distributions of partners’ capital.The bank loan was paid off in September 2012.The partnership’s seven most recently completed quarters have been profitable, and it has recommenced providing capital liquidation payments on a limited basis as of March 31, 2014. In the quarter ending March 31, 2014, for those limited partners that had a liquidation payment pending but which was suspended as of March 31, 2009, the partnership made liquidation payments based on their March 31, 2014 capital balance at the payment terms of their election existing at March 2009.Limited partners were informed of our reinstitution of accepting liquidation requests and those that elected to begin liquidation had their liquidation requests added to those previously existing.Each quarter, the partnership will allocate a specific amount of cash for liquidation payments.In the event that the cash allocated is insufficient to meet the liquidation requests of all limited partners requesting liquidations, then liquidation requests will be disbursed based upon the priority schedule set forth in the limited partnership agreement and then on a pro-rata basis. In summary, the priority order states that liquidation payments will be made first to limited partners withdrawing capital accounts according to the 5-year or longer installment liquidation period, then to benefit plan investors withdrawing capital accounts per the accelerated provision, then to other limited partners withdrawing capital accounts per the accelerated provision, then to executors, heirs or other administrators withdrawing capital accounts upon the death of a limited partner, and finally to all other limited partners withdrawing capital accounts.In 2014, $6,859,000 of liquidations were paid, which fulfilled 94% of the requested $7,257,000 under the 5-year or longer option.The remaining unfulfilled requests, including those under the accelerated and death provisions at December 31, 2014, were $4,429,000.The partnership intends to continue to accept liquidation requests in future quarters and these requests will be added to previously existing requests and be subject to the same priorities and pro-rata allocation of distributable cash as described in the limited partnership agreement. 11 Item 6 – Selected Financial Data (Not included as smaller reporting company) Item 7 – Management's Discussion and Analysis of Financial Condition and Results of Operations Critical Accounting Policies See Note 2 (Summary of Significant Accounting Policies) to the financial statements included in Part II, Item 8 of this report for a detailed presentation of critical accounting policies, which presentation is incorporated by this reference into this Item 7. General Partners and Other Related Parties See Notes 1 (General) and 3 (General Partners and Other Related Parties) to the financial statements included in Part II, Item 8 of this report for a detailed presentation of various partnership activities for which the general partners and related parties are compensated, and other related-party transactions, including the formation loan, which presentation is incorporated by this reference into this Item 7. Results of Operations General Economic Conditions and Financial Overview As noted in the “California Economic Outlook: February 2015” published by Wells Fargo’s Economics Group: “California’s economy continues to power forward, with many of the Golden State’s largest and most important industries gaining momentum over the course of 2014.High-tech employers have shown no sign of slowing their hiring.Employment in professional, scientific and technical services, the industry with the largest number of tech-related workers, grew 4.3 percent in 2014.San Francisco, San Jose and San Diego are all benefitting from the strong growth in this major industry group.Health services are also expanding rapidly and appear to have adjusted to the rollout of the Affordable Care Act with only minimal disruption.Construction has picked up to keep pace with the rapidly expanding economy and demand for apartments, warehouse and office is rising solidly.Home sales remain sluggish but the trend seems to be somewhat more positive than what we have seen nationwide.Home price appreciation continues to run ahead of the national average, reflecting both stronger economic gains and a scarcity of developable land.” “The office market in the state continues to flourish.Employment in the construction industry in nonresidential buildings is up a whopping 9.6 percent from a year ago.” “The multifamily sector continues to strengthen, which comes somewhat in contrast to the slowdown we have seen nationwide.The apartment market is exceptionally strong in the Bay Area and San Diego.Vacancy rates in San Jose, San Diego, Los Angeles and San Francisco are all below the national average, which is encouraging more growth in those markets.” “CONCLUSION & OUTLOOK – California’s economy will continue to outperform the national average.The surge in technology-related industries has had huge spillover effects in the Bay Area and San Diego, with construction projects cropping up to meet rising demand.The state has proved to be much more than one-trick pony, however, with gains seen in most industries.Life and health sciences also appear to be strengthening, while transportation & warehousing continue to pick up.The housing market continues to show improvement and rising home prices should help boost consumption in a state where numerous homeowners had sizable wealth declines during the housing bust.The state faces its fair share of challenges, but by most measures, they appear to be abating.Drought has plagued the state’s famers and although water levels remain below normal, they have improved relative to a year ago.Furthermore, the port dispute has now been resolved, with workers rapidly removing the backlog of goods, which should provide a boost to the Inland Empire.The longer-run prospects for the state are favorable, as California is home to some to the most highly-skilled workers in the world, a key driver of growth that is unlikely to change any time soon.Despite the high-cost environment, more people move into the state than move out of it, further reflecting the robust labor market and the abundance of high-paying jobs.” 12 As noted in the prior report “California Economic Outlook: November 2014” published by Wells Fargo’s Economics Group: “Real GDP growth in the Golden State outpaced the nation in each of the past three years. Although employment gains have moderated somewhat in 2014, overall job growth is poised to outpace the nation once again, suggesting that real GDP growth will also outpace the nation in 2014. Much of the state’s strongest gains continue to be concentrated in San Jose and San Francisco, although other metro areas such as San Diego and Fresno have also seen conditions improve considerably over the past year.Growth in the tech sector is spilling over into other parts of the economy and construction activity has ramped up to meet the growing needs of the state’s expanding population base and recovering economy.Home prices have rebounded across the state and incomes are rising at the strongest pace since the recovery.” “California continues to attract a great deal of business investment, particularly in the information technology, life sciences and entertainment industries. Tourism has also improved, with international and domestic visitor counts rising.” In the publication “California Employment Conditions: January 2015” the Wells Fargo Economics Group notes: “California is the largest state in the nation by population and has a remarkably diverse economy, which contributes to a wide range of employment growth rates across regions.The strongest employment gains in 2014 tended to be concentrated in the larger metro areas, with Los Angeles coming in slightly below average, on a percentage basis.San Jose, San Francisco, and San Diego all grew faster than the state and national averages, with the Inland Empire essentially tracking the average.High-tech employment continues to lead hiring across the state, with some of the largest gains predictably seen in the Bay Area.” Performance Highlights The years 2014 and 2013 marked the first years since the 2008 financial crisis the partnership has operated without severe constraints that had been imposed by its lenders (repaid in full as of October 2012) and in normally operating (i.e. not distressed) real estate and credit markets. Since the resumption of lending in October 2012, our loan underwriting has resulted in a low delinquency rate.The tight mortgage credit standards among traditional lenders such as banks, the improving economy and the improving real estate markets in areas in which we concentrate our lending has increased the number of borrowers who meet our underwriting standards.These borrowers have been willing to accept our rates and fees as underwriting standards and funding capacity for conventional lenders (e.g. banks) remain constrained.This is reflected in the favorable stated interest rates and effective yields on the ongoing portfolio discussed below in the section Revenue – Interest – Interest Income – loans.See Note 4 (Loans) to the financial statements included in Part II, Item 8 of this report for a detailed presentation on the secured loan portfolio. The partnership continues to conservatively underwrite mortgage loan opportunities with the goal of building a well performing mortgage loan portfolio, with the expectation of consistent, on-time mortgage payments. Net income for 2014 increased by approximately $3,380,000 over 2013.The change in net income is primarily due to an increase of interest on loans, net of $1,309,000 due to growth in the performing loan balance and effective yield rate, as well as, an increase in gain on sale of REO of $1,146,000, compared to 2013.This increase was offset by an increase in mortgage servicing fees of $245,000 consistent with the growth of the performing loan portfolio and the increase in the mortgage servicing fee rate from 1% to 1.5% beginning in the second quarter of 2014. Income from Rental operations, net increased by $390,000 for the year ended December 31, 2014 compared to the same period in 2013 due to continued stabilization of the REO portfolio in a market of increasing rents. 13 Key Performance Indicators The tables below shows key performance indicators for the year ended December 31 ($ in thousands). Secured loans – average daily balance $ $ $ Secured loans – end-of-year $ $ $ Limited Partners’ capital, gross – average balance $ $ $ Limited Partners’ capital, gross – end-of-year $ $ $ Interest on loans, gross $ $ $ Percent(1) % % % Percent(2)(3) % % % Provision (Recovery) $ ) $ ) $ Percent(1) )% )% % Percent(2)(3) )% )% % REO Income (Loss) $ $ $ ) Percent(2)(3) % % )% Other operating expenses $ $ $ Percent(2)(3) % % % Net Income (Loss) $ $ $ ) Percent(1) % % )% Percent(2)(3) % % )% Partner Distributions(4) $ $ $ Percent(4) % % % Partner Liquidations $ $ — $ — Percent of secured loans – average daily balance Percent of limited partners’ capital, gross – average balance Percent based on the income (loss or expense) attributed to partners (excluding 1% of profits and losses allocated to managers) During the years ended December 31, 2014 and 2013 the company’s distributed annualized yield was 2.0%.In 2014 and forward, in determining the amount of cash to be distributed in any specific month, the company relies in part on its annual forecast of profits, which takes into account the difference between the forecasted and actual results in the prior year and the requirement to maintain a cash reserve. Loans – End-of-Year Balance The 2014 end-of-year (EOY) secured loan balance of approximately $71.0 million was an increase of 37% ($19.1 million) over 2013’s $51.9 million, which was down 15% ($9.0 million) from 2012’s $60.8 million. The increase in the EOY secured loan balance in 2014 over 2013 was due to increased capital available for lending from REO sales and increased loan originations.The decrease in the EOY secured loan balance in 2013 over 2012 was due to approximately $19.0 million in loans being foreclosed upon in 2013. All of the loans foreclosed upon in 2013 and 2014 were originated before the bank loan was repaid (“Legacy Loans”).Once a loan is foreclosed upon, there is often a delay before the capital can be redeployed as new loans, particularly where the partnership has taken ownership of the property at a trustee’s sale.As these properties are liquidated, increased capital becomes available for new loans, which is reflected in the increase in EOY secured loan balance in 2014 over 2013.Secured loans as a percent of limited partners’ capital (based on average daily balances) were 31%, 29%, and 34% for 2014, 2013, and 2012, respectively. 14 Loan originations in 2014 were approximately $43.0 million, up 113% ($22.9 million) from 2013’s $20.1 million, which was up 92% ($9.6 million) from 2012’s $10.5 million. (See “Liquidity and Capital Resources”). The year-over-year increases in loan originations from 2012 through 2014 are due to the following factors:(1) after payoff of the bank debt in September 2012, the terms of the amended and restated bank agreement were no longer effective (as they had been since the fourth quarter of 2009), and the partnership no longer was barred from originating new loans; (2) real estate investment activity improved in those California real estate markets where the partnership’s lending activities are focused, expanding the market for new loans; and (3) sales of REO provided funds to be deployed into new loans. Principal payments in 2014 were $23.6 million, up 138% ($13.7 million) from 2013’s $9.9 million, which was a decrease of 43.1% ($7.5million) over 2012 principal payments of $17.4 million.The increase in principal payments in 2014 over 2013 was due to:(1) increased lending activity commencing with the fourth quarter of 2012 resulted in increased principal payments on loans; and (2) improvements in market liquidity, asset prices, and availability of credit enhanced borrowers’ ability to make timely principal payments and has enabled borrowers to refinance at low interest rates. - Interest Income Gross interest income in 2014 was $3.3 million, up 65.7% ($1.3 million) from 2013’s $2.0 million, which was up 43.6% ($605,000) from 2012’s $1.4 million.The year-over-year increases in gross interest income for the period 2012 through 2014 are due to:(1) an increase in the secured loan balance in 2014 over 2013; and (2) the resolution of a number of issues related to loans created before the bank loan was repaid (“Legacy Loans”), resulting in a decrease in foregone interest each year, year-over-year from 2012 through 2014 (see “Revenue – Interest Income – Loans”). - Provision (Recovery) The recovery for loan loss in 2014 was $185,000, down 82% ($855,000) from 2013’s $1.0 million.In 2012 there was a provision of $859,000. The decrease in recovery for loan loss from 2013 to 2014 is due to:(1) the resolution of a number of issues on Legacy Loans, which had accounted for a large proportion of the provisions and (2) increases in the market value of collateral have improved the secured loan portfolio’s loan-to-value ratio (“LTV”).The decrease in provisions (increase in recoveries) from 2012 to 2013 was due to adjustments made on a loan-by-loan basis in the ordinary course of business (See “Provision for loan losses/allowance for loan losses” and “Note 4 – Loans – Delinquency” to the financial statements included in Part II, Item 8 of this report). REO – Income/Loss The 2014 end-of-year (EOY) REO balance of approximately $147.1 million (Held for Sale + Held for Investment) was a decrease of 18% ($32.0 million) over 2013’s $179.1 million, which was down 1% ($2.2 million) from 2012’s $181.3 million.The year-over-year decreases in EOY REO balance for the period 2012 through 2014 are due to:(1) increased dispositions of REO property in 2014 over 2013 as real estate market conditions have improved; and (2) decreased acquisitions in 2014 over 2013 as Legacy Loan issues have been resolved, resulting in fewer foreclosures. At December 31, 2014 the partnership held a total of 20 REO properties.There were 11 properties designated as REO held for investment, and 9 properties designated as REO held for sale.The total REO balance and number of properties held is expected to continue to decline as the remaining properties are managed to their optimum state, prepared for sale in an increasingly favorable real estate market, then sold, and the proceeds reinvested in loans. REO dispositions in 2014 were approximately $32.2 million, up 241% ($22.8 million) from 2013’s $9.4 million, which was down 69% ($20.6 million) from 2012’s $30.0 million.(See “Note 5 – Real Estate Owned (REO)” to the financial statements included in Part II, Item 8 of this report). REO acquisitions in 2014 were approximately $360,000, down 95% ($6.6 million) from 2013’s $7.0 million, which was up 324% ($5.3 million) from 2012’s $1.7 million. (See “Note 5 – Real Estate Owned (REO)” to the financial statements included in Part II, Item 8 of this report).Only one property was acquired during 2014. 15 REO income for 2014 was $3.6 million, up 350% ($2.8 million) from 2013’s $798,000, which was up 152% ($2.3 million) from 2012’s loss of $1.5 million.REO income is comprised of rental income for the seven rental properties classified as held for investment, holding costs for the four non-rental properties held for investment, gain or loss on dispositions of REO, as well as changes in REO impairments. Rental income, net of related expenses, for properties designated held for sale is reported as a component of Revenues – Other.In 2014, rental income, disposed of or designated held for sale properties was $2.8 million, up 27% ($598,000) from 2013’s $2.2 million, which was down 13% ($330,000) from 2012’s $2.5 million. At December 31, 2014 there were six rental properties designated as REO held for sale.For comparative purposes, net income generated by REO designated held for sale at December 31, 2014 is listed under “Revenues – Other” for all periods presented in the financial statements and the analysis and discussion of income (loss) from operations in Item 7 of this report.Net income generated by REO designated held for investment at December 31, 2014 is listed under “REO – Rental Operations” for all periods presented. Other Operating Expenses Other operating expenses for 2014 were $4.0 million, up 11.2% ($409,000) from 2013’s $3.6 million, which was down 14.2% ($599,000) from 2012’s $4.2 million.The increase in operating expense in 2014 over 2013 was primarily due to an increase in mortgage servicing fees charged, and operating costs allocated by RMC. Limited Partners’ Capital – End-of-Year Balance The 2014 end-of-year (EOY) limited partners’ capital balance was $196.5 million, down 2.7% ($5.4 million) from 2013’s $201.9 million, which was down 1.0% ($2.1 million) from 2012’s $204.0 million. The decrease in EOY limited partners’ capital balance in 2014 over 2013 resulted from an increase of $3.8 million due to the allocation of 2014 income, offset by periodic distributions of $2.3 million to those limited partners electing monthly, quarterly, or annual distributions, and partner liquidations of $6.9 million, which recommenced in 2014 (see “Distributions to limited partners”). The decrease in EOY limited partners’ capital balance in 2013 over 2012 resulted from an increase of $429,000 due to the allocation of 2013 income, offset by periodic distributions of $2.3 million to those limited partners electing distributions. - Net Income as Percent of Partner Capital Net income (excluding the 1% of profits or losses allocated to managers) as a percent of partner capital was 1.9%, 0.2%, and (2.8%) for 2014, 2013, and 2012, respectively.As the profitability of the partnership recovered in 2014, net income allocated to limited partners as a percent of partners’ capital was 1.9%, approximating the rate of 2% distribution to those limited partners electing distributions. - Partner Distributions Partner distributions for 2014 were $2.3 million, up 0.5% ($11,000) from 2013’s $2.3 million, which was down 7.4% ($182,000) from 2012’s $2.5 million. The decreases in partner distributions for 2013 over 2012 were due to the decreases in limited partners’ capital balance over that same period. - Partner Liquidations In 2014, the partnership resumed limited partner liquidations, fulfilling liquidation requests in the amount of $6.9 million. 16 Analysis and discussion of income (loss) from operations Income and loss from operations are discussed below for the years ended December 31, 2014, 2013, and 2012 ($ in thousands). Revenue, net Interest income Loans $ $ $ Imputed interest on formation loan Other interest income — 1 1 Total interest income Interest expense Bank loan, secured — — Mortgages payable Amortization of discount on formation loan Other interest expense — 15 1 Total interest expense Net interest income/(expense) ) ) Other Rental income, disposed of or held for sale properties Late fees, other 41 16 Total other revenues, net Total revenues, net $ $ $ Provision for loan losses/(recoveries), net ) ) Operating expenses Mortgage servicing fees Asset management fees Costs from RMC Professional services REO Rental operations, net ) ) ) Holding costs Loss/(gain) on disposal ) ) ) Impairment loss ) Other 68 Total operating expenses, net Net income (loss) $ $ $ ) Please refer to the above table and the consolidated Statements of Operations in the financial statements included in Part II, Item 8 of this report throughout the discussion of Results of Operations. At December 31, 2014, the Secured loans – average daily balance for the year ended decreased approximately $10.6 million or approximately 15% over average daily balance for the year ended December 31, 2012.Interest on loans increased $1.9 million (238%) and Net Income increased $9.5 million (167%) as RMI VIII’s Ongoing loan balances continued to increase, and the REO portfolio stabilized.Other Operating Expenses as a percent of Interest on loans was 122%, 182% and 305% in 2014, 2013 and 2012, respectively.As loan balances in the Ongoing portfolio continue to increase, and as REO is sold and the business returns to predominantly mortgage lending, operating expenses as a percent of interest on loans is expected to decline. 17 REO Income includes rental operations from properties held for investment, holding costs of non-rental properties, impairment gains or losses on all REO, and gains or losses on the sale of REO.REO income increased approximately $2.8 million (350%) for the year ended December 31, 2014 compared to the same period in 2013, due primarily to the stabilization of the REO portfolio and increasingly favorable rental and real estate markets. The increase in interest income is a result of the increase in loan balances in the Ongoing portfolio (loans originated principally after 2012/post the financial crisis of 2009 and the subsequent recession, and after the repayment of the bank loan).At December 31, 2014, the Secured loans - end of year balance includes an increase of approximately $37.5 million or 458% in loan balances in the Ongoing portfolio compared to December 31, 2012. Interest on loans, net for the Ongoing portfolio increased approximately $2.5 million or 1,346% for the year ended December 31, 2014 compared to 2012.Net Income for the year ended December 31, 2014 increased $9.5 million compared to 2012. Loan balances in the Ongoing portfolio (and as a percent of Limited Partners’ capital, gross – end of period) was approximately $48.0 million (25%), $27.4 million (14%) and $10.5 million (5%) in 2014, 2013 and 2012 respectively.As RMI VIII achieves and maintains full investment in Ongoing loans, Net Income is expected to match the amount of Partner distributions.Coverage of Partner distributions by Net Income improved to 167% for the year ended December 31, 2014 compared to 19% in the same period in 2013. Net Income/Partner Distributions Significant changes to income or expense areas for the year ended December 31, 2014 compared to the year ended December 31, 2013 are summarized in the following table, ($ in thousands). Revenues, net Provision/ Operating Expenses Interest (Recovery) REO Net Income Loan Except (Income) Interest Income - Loans Other Losses REO Expense Expense /(Loss) $ $ $ ) $ $ ) $ $ ) ) Change ) ) Explanation of change Loan balance 67 — ) Effective yield — Stabilized portfolio — ) REO sales — ) ) Cost reimbursements — ) REO held for sale — — — ) — Rental operations — ) — REO valuation — ) — Other 38 ) — 11 — — ) Change $ ) $ ) $ 18 Significant changes to income or expense areas for the year ended December 31, 2013 compared to the same period in 2012 are summarized in the following table, ($ in thousands). Revenues, net Provision/ Operating Expenses Interest (Recovery) REO Net Income Loan Except (Income) Interest Income - Loans Other Losses REO Expense Expense /(Loss) $ $ $ ) $ $ ) $ $ ) Change ) Explanation of change Loan balance ) — — ) — — ) Effective yield — Increased collections — — ) — — — REO sales — ) — Cost reimbursements — ) Debt repayment — ) Professional services — — — ) — — REO held for sale — ) — Rental operations — ) — REO valuation — ) — Other ) ) — ) — ) (4 ) Change $ $ ) $ ) $ ) $ ) $ ) $ Interest Income Gross interest income in 2014 was $3.3 million, up 65.7% ($1.3 million) from 2013’s $2.0 million, which was up 43.6% ($605,000) from 2012’s $1.4 million. The year-over-year increases in gross interest income for the period 2012 through 2014 is due to:(1) an increase in the secured loan balance from 2013 to 2014; and (2) the resolution of a number of issues related to loans created before the bank loan was repaid (“Legacy Loans”), resulting in a decrease in foregone interest each year, year-over-year from 2012 through 2014 (see “Revenue – Interest Income – Loans”). Since the beginning to the financial crisis (2008) and the resultant Great Recession (2009) the partnership has continuously adjusted to the historically volatile and challenging conditions of the economic environment.The combination of general economic conditions, constrained credit, depressed financial markets, distressed real estate markets, and the terms and conditions of the Amended and Restated Loan Agreement (the “Bank Loan”) dated October 2010, resulted in significant changes in the lending and business operations of the partnership. Certain terms and conditions of the Amended and Restated Loan Agreement prevented the partnership from making any new mortgage loans unless the new loan was a by-product of the sale of one of the partnership’s REO and funneled the majority of cash flows to the repayment of the bank loan.The repayment of the bank loan was completed in September 2012.These circumstances resulted in a bifurcation in the mortgage loan portfolio as of December 31, 2013.The loans made after the bank loan was repaid (“Ongoing”) have borrowers underwritten to today’s standards and have significantly higher equity in their properties than the loans created before the bank loan was repaid.The loans created before the bank loan was repaid (“Legacy loans”), have many borrowers that continue to struggle with the effects of the financial crisis and the resultant loss of equity in their properties. The partnership has been concentrating its Ongoing lending efforts in the San Francisco Bay Area, the Los Angeles Metropolitan Area and California coastal regions.These three regions have shown the greatest recoveries in the real estate markets as well as their respective local economies. 19 At December 31, 2014 the Ongoing portfolio weighted average interest rate was 7.55% compared to 5.72% for the Legacy portfolio. The difference is primarily due to reducing interest rates from collection efforts through loan modifications and workout agreements over past years on Legacy loans. Revenue – Interest income – Loans Interest income on loans increased for 2014 and 2013, as a result of the partnership adding approximately $48.6 million and $22.3 million, respectively, of new performing loans to the loan portfolio throughout the year.Foregone interest (not recorded for financial reporting purposes on loans designated non-accrual status) in 2014, 2013, and 2012, was approximately $1.1 million, $2.0 million, and $4.2 million, respectively.The tables below recap the yearly averages and the effect of the foregone interest on the average yield rate for the Ongoing and Legacy groups of loans ($ in thousands). Average Stated Secured Effective Average Loan Interest Yield Yield Year Balance Income Rate Rate Ongoing $ $ 7.33 % 7.49 % $ $ 6.05 % 6.05 % $ $ 4.00 % 4.00 % Legacy $ $ 2.56 % 5.33 % $ $ 2.26 % 6.65 % $ $ 1.77 % 8.07 % Total $ $ 5.44 % 6.80 % $ $ 3.39 % 6.83 % $ $ 1.94 % 7.83 % Revenue – Interest expense The partnership incurred interest expense during 2014, 2013, and 2012, on mortgages payable secured by REO acquired through foreclosure and on a secured bank loan that was paid off in September 2012.Interest expense (excluding imputed interest on the formation loan) by source is summarized in the following table ($ in thousands). Bank Mortgages Loan Total Interest Interest Interest Year Expense Expense Expense $ $
